                                                                                                      United States District Court
                                                                                                        Southern District of Texas

                                                                                                           ENTERED
                                                                                                           June 30, 2021
                                UNITED STATES DISTRICT COURT
                                                                                                        Nathan Ochsner, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

UNITED STATES OF AMERICA                                   §
                                                           §
VS.                                                        § CRIMINAL ACTION NO. 7:19-cr-01401-2
                                                           §
SAUL DE LA GARZA                                           §

                                         OPINION AND ORDER

         The Court now considers Movant Saul de la Garza’s “Motion for Sentence Reduction

Under 18 U.S.C. § 3582(c)(1)(A) (Compassionate Release) (Pro Se Prisoner)”1 and his

handwritten brief in support of his motion.2 Movant requests “a reduction in sentence

(compassionate release)” and for the Court to appoint him counsel.3 Under the First Step Act of

2018 and 18 U.S.C. § 3582(c)(1)(A)(i), “[a] court, on a motion by the BOP [Federal Bureau of

Prisons] or by the defendant after exhausting all BOP remedies, may reduce or modify a term of

imprisonment, probation, or supervised release after considering the factors of 18 U.S.C.

§ 3553(a), if ‘extraordinary and compelling reasons warrant such a reduction.’”4

    I. LEGAL STANDARDS

         a. Appointment of Counsel

         Prisoners have no right to counsel in post-conviction proceedings,5 including for post-

sentencing motions requesting modification of the sentence imposed.6 However, “[a]lthough a


1
  Dkt. No. 66.
2
  Dkt. No. 67.
3
  Dkt. No. 66 at 6, §§ V–VI.
4
  United States v. Chambliss, 948 F.3d 691, 692 (5th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)).
5
  See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“[T]he right to appointed counsel extends to the first appeal
of right, and no further.”); United States v. Garcia, 689 F.3d 362, 364 (5th Cir. 2012) (“[T]here is no constitutional
entitlement to appointed counsel in postconviction relief proceedings . . . .”).
6
  United States v. Hereford, 385 F. App'x 366, 368 (5th Cir. 2010) (reaffirming United States v. Whitebird, 55 F.3d
1007 (5th Cir. 1995)); see United States v. Moore, 400 F. App'x 851, 852 (5th Cir. 2010) (per curiam) (“There is no
right to appointed counsel in a[n 18 U.S.C.] § 3582(c)(2) proceeding.”).


1/5
[movant] in a § 3582(c) motion does not have a statutory or constitutional right to appointment

of counsel, the Court may appoint counsel in the interest of justice.”7 Generally, the Court should

appoint counsel in the interest of justice when the issue to be decided is significant, complex, or

exceptional, or when the movant is demonstrably severely hampered in presenting the movant’s

argument or investigating relevant facts.8 When the movant’s motion does “not involve

complicated or unresolved issues,” the interests of justice are unlikely to require appointment of

counsel.9 “[T]he single issue of . . . entitlement to sentence reduction” is unlikely to be legally

complex or call for appointment of counsel in the interest of justice,10 especially when the

movant appears capable of adequately presenting their argument.11

         b. Timing and Exhaustion of Administrative Remedies

         While the First Step Act authorizes a reduction in sentence—commonly referred to as

compassionate release—Movant must first “fully exhaust[t] all administrative rights to appeal a

failure of the Bureau of Prisons” to bring a motion for compassionate release on Movant’s

behalf, or 30 days must have lapsed since the warden of Movant’s facility received Movant’s

administrative request, whichever is earlier.12 Movant can satisfy the exhaustion requirement in


7
  United States v. Rodriguez, No. 2:10-CR-17, 2015 WL 13664966, at *2 (S.D. Tex. Aug. 20, 2015) (Jack, J.) (citing
United States v. Robinson, 542 F.3d 1045, 1051–52 (5th Cir. 2008) (appointing counsel in the interest of justice)).
8
  See United States v. Molina-Flores, No. 3:16-CR-130-N (19), 2018 WL 10050316, at *2 (N.D. Tex. Feb. 13, 2018)
(collecting cases).
9
  United States v. Willard, 481 F. App'x 915, 917 (5th Cir. 2012); accord United States v. Lewis, 400 F. App'x 899,
900 (5th Cir. 2010) (per curiam).
10
   See Rodriguez, 2015 WL 13664966, at *2; Baranowski v. Hart, 486 F.3d 112, 126 (5th Cir. 2007), cited in United
States v. Rodriguez, 695 F. App'x 82, 83 (5th Cir. 2017) (per curiam); United States v. Drayton, No. CR 10-20018-
01-KHV, 2020 WL 2572402, at *1 (D. Kan. May 21, 2020) (“[A] claim for compassionate release is not particularly
complex factually or legally.”).
11
   See United States v. Wilfred, No. CR 07-351, 2020 WL 4698993, at *1 (E.D. La. Aug. 13, 2020) (citing United
States v. Delco, No. 09-57, 2020 WL 4569670, at *2–3 (E.D. La. Aug. 7, 2020) & United States v. Hames, No. 09-
39, 2020 WL 3415009, at *1 (E.D. Tex. June 19, 2020)).
12
   18 U.S.C. § 3582(c)(1)(A) (emphasis added); see United States v. Jenkins, No. 4:15-CR-3079, 2020 WL 2814437,
at *2 (D. Neb. May 26, 2020) (Gerrard, C.J.) (“Nothing about the 30-day ‘escape hatch’ suggests it’s contingent on
action or inaction by the warden. [The purpose of the statute is] is to prevent prisoners from being effectively denied
their right to go to court by administrative delay. It wouldn't make sense to conclude that a prisoner can go to court
within 30 days if the delay is the warden’s, but the prisoner is interminably stuck if the warden makes a timely
decision but the BOP’s Regional Director or General Counsel don't.”); United States v. Brown, 457 F. Supp. 3d 691,


2/5
one of two ways: (1) availing of the Administrative Remedy Program, 13 or (2) submitting a

compassionate release request to the warden,14 in accordance with the requirements under those

respective programs and regulations.15 “Courts have recognized these two options impose a

mandatory requirement that a defendant submit a request to the warden of [the] facility before

filing in court.”16 Furthermore, “[t]he statute is clear that the 30 day clock starts when the

Warden receives the letter, not when the inmate sends it.”17 The exhaustion requirement is

“mandatory” and that “[t]hose who seek a motion for compassionate relief under the First Step

Act must first file a request with the BOP” and cannot obtain relief without doing so.18 This

exhaustion requirement applies to new arguments or grounds for compassionate release

developed after an earlier request for compassionate release.19 If Movant does not exhaust the

administrative process, the Court cannot grant relief.20 For reasons evidenced below, the Court

addresses only these issues.



698 (S.D. Iowa 2020) (holding that an inmate “satisfied the exhaustion requirement's text and purpose” because
“[h]e gave the BOP the first chance to review his circumstances and let thirty days pass before proceeding to
court”); Government’s Supplemental Response to Defendant’s Motion for Compassionate Release at 2, United
States v. Woodson (S.D. Fla. June 5, 2020) (No. 1:13-cr-20180-CMA), Dkt. No. 402 (“[T]he official position of the
Department of Justice as well as the Bureau of Prisons [is that] a defendant can file a motion for compassionate
release in district court 30 days after requesting relief from the Warden, even if the Warden denies the relief within
30 days.”). But see United States v. Lombardo, No. 3:15-CR-286, 2020 WL 4448062, at *5 (M.D. Pa. Aug. 3, 2020)
(collecting cases disagreeing with this interpretation).
13
   See 28 C.F.R. §§ 542.10–.19
14
   See 28 C.F.R. § 571.61.
15
   See FED. BUREAU OF PRISONS, COMPASSIONATE RELEASE/REDUCTION IN SENTENCE: PROCEDURES FOR
IMPLEMENTATION OF 18 U.S.C. §§ 3582 AND 4205(g), document no. 5050.50,
https://www.bop.gov/policy/progstat/5050_050_EN.pdf.
16
   United States v. Crinel, No. CR 15-61, 2020 WL 955054, at *4 (E.D. La. Feb. 27, 2020) (quotation omitted).
17
   United States v. Miller, No. 2:16-CR-00269-BLW, 2020 WL 2202437, at *1, 2020 U.S. Dist. LEXIS 80817, at *3
(D. Idaho May 6, 2020).
18
   United States v. Franco, 973 F.3d 465, 468–69 (5th Cir.), cert. denied, No. 20-5997, 141 S. Ct. 920 (2020)
(mem.); see United States v. Edwards, 456 F. Supp. 3d 953, 963, 966 (M.D. Tenn. 2020) (collecting cases rejecting
the proposition that the administrative exhaustion requirement can be waived); United States v. Britton, 473 F. Supp.
3d 14, 21–22 (D.N.H. 2020) (holding the exhaustion requirement is not subject to equitable or exigent exceptions).
19
   United States v. Rivas, 833 F. App'x 556, 558 (5th Cir. 2020).
20
   See Ross v. Blake, 136 S. Ct. 1850, 1857 (2016) (“[M]andatory exhaustion statutes like the PLRA establish
mandatory exhaustion regimes, foreclosing judicial discretion.”); Booth v. Churner, 532 U.S. 731, 741 n.6 (2001)
(“[W]e stress the point . . . that we will not read futility or other exceptions into statutory exhaustion requirements
where Congress has provided otherwise.”); United States v. Orellana, No. 4:17-cr-0220, 2020 WL 1853797, at *1


3/5
    II. ANALYSIS

         The Court first turns to Movant’s request for appointment of counsel.21 Although Movant

marked a box indicating he requests counsel,22 Movant’s accompanying brief does not elaborate

upon his request or need for appointed counsel.23 The Court finds that Movant’s brief and

exhibits are sufficiently thorough and do not indicate the need for appointed counsel.24

Accordingly, the Court DENIES Movant’s request for appointment of counsel.

         The Court next turns to the mandatory administrative exhaustion requirement. Movant

explains that he:

         submitted a “copout” request in March of 2021, but unit manager, Ms. Aleman,
         told Petitioner he needed to make some corrections to his request and resubmit the
         request with documentation of Petitioner’s father’s surgery, etc. Petitioner
         submitted a second copout (with the corrections and additional information) to his
         Case Manager. Over thirty (30) days have passed and no response has been
         provided. (See Exhibit “A”).

The referenced Exhibit A is a short “TRULINCS” inmate electronic mail message dated May 24,

2021.25 The message is designated “To: josnson case manager [sic]” with a “Request to Staff”

subject line.26 The e-mail message appears to transmit “corrections” to Movant’s earlier “cop

out” request.27 However, no attachment, corrections, or “cop out” request is included in Exhibit

A. The compassionate release statute unambiguously requires Movant to submit his

compassionate release request to “the warden of the defendant's facility,” not to a case manager

or other staff.28 The Court does not find from the TRULINCS electronic mail message alone that



(S.D. Tex. Apr. 10, 2020) (Ellison, J.) (“Because Defendant has not attempted to exhaust his administrative rights,
the Court is unable to grant compassionate release.”).
21
   Dkt. No. 66 at 6, § V.
22
   Id.
23
   See Dkt. No. 67.
24
   See supra notes 9–11.
25
   Dkt. No. 66-3.
26
   Id. at 1.
27
   See id.
28
   18 U.S.C. § 3582(c)(1)(A).


4/5
Movant has adequately attempted to exhaust the administrative requirements under 18 U.S.C.

§ 3582(c)(1)(A). The Court holds that it cannot grant relief at this time.29 Movant’s request for

compassionate release30 is therefore DENIED without prejudice.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 30th day of June 2021.


                                                 ___________________________________
                                                              Micaela Alvarez
                                                         United States District Judge




29
     See supra notes 12–20.
30
     Dkt. Nos. 66–67.


5/5
